Exhibit 10.1

 

 

February 20, 2018

 

 

CONFIDENTIAL

 

Mr. Raymond C. Kubacki

c/o Psychemedics Corporation

125 Nagog Park

Suite 200

Acton, MA 01720

 

Dear Ray:

 

This letter sets forth the agreements we have made regarding your employment
with Psychemedics Corporation (the “Company”). Definitions not defined in the
text below shall have the meanings set forth in Paragraph 14.

 

1.If at any time after the effective date hereof and prior to the date which is
five (5) years following the date hereof, your employment is terminated by the
Company without Cause, or you voluntarily terminate your employment for Good
Reason, in either case at the time of, or within twelve (12) months following, a
Change of Control of the Company, then you will continue to be paid monthly an
amount equal to your Average Monthly Total Compensation for the twelve full
months preceding the date of such termination (“Termination Pay”) for a period
of twelve (12) months from the date of such termination, provided that in the
case of your voluntary termination of your employment solely on account of the
“Good Reason” factor described in clause (iv) of paragraph 14(e) below, then
such Termination Pay shall be for a period of six (6) months from the date of
termination. Your Termination Pay will be subject to normal deductions for
taxes, benefit plan contributions, other payroll deductions and any amount due
the Company as a result of cash advances. The Company agrees to continue to make
health insurance available to you, under such health insurance plan as the
Company has in effect, for twelve months so long as you contribute such portion
of the premiums for such insurance as is required of employees under such plan.
You agree, however, that if you obtain health insurance coverage through another
employer while you are eligible to receive health insurance under this
Agreement, the Company shall no longer be required to make health insurance
available to you under this Agreement. You agree to give the Company at least
fourteen (14) days prior written notice of the termination of your employment in
the event of your voluntary termination without Good Reason. You shall not be
entitled to Termination Pay as a result of termination by reason of your death
or Disability following a Change of Control of the Company.

 





Raymond C. Kubacki

February 20, 2018

Page 2



 

2.Notwithstanding any other provision of this Agreement, the Termination Pay
contemplated to be paid to you under certain circumstances set forth in this
Agreement shall only be paid in consideration of the execution and delivery by
you of a release reasonably satisfactory to the Company waiving all claims you,
your heirs, or legal representatives have or may have against the Company or any
of its shareholders, officers, directors, employees or agents with respect to
your employment or the termination thereof, or any other claim.

 

3.You acknowledge that, as the Company’s Chief Executive Officer, you are in
possession of specialized information concerning the total operations, conduct,
management, and strategy of the Company, as well as proprietary information
concerning the Company’s products and services and that the applicability of
your knowledge of these matters is applicable to all geographic areas in which
the Company does business. You further acknowledge that the Company has a
legitimate business interest in protecting its hair testing business from unfair
competition.

 

4.In addition to any other confidentiality obligations you may have as an
employee of the Company, you shall not, without the prior and express written
approval of the Company, either during or subsequent to the term of your
employment, disclose or use or enable another to disclose or use any secret,
private or confidential information, trade secret or other proprietary knowledge
of the Company, or its subsidiaries, divisions, employees or agents. Upon
termination of your employment with the Company, you shall deliver to the
Company all equipment, records and copies of records, notes, data, memoranda,
prototypes, designs, customer lists and other information which is embodied in
physical media and documents belonging to the Company which are then in your
possession. You agree that all such information and documents shall be the
property of the Company and that the obligations set forth in this paragraph
shall survive termination of your employment.

 

5.You agree that in addition to any other covenant not to compete with the
Company following termination of your employment to which you may be bound, if
you or the Company shall terminate your employment in such a manner as to
entitle you to Termination Pay under paragraph 1, above, you shall not, for so
long as you are entitled to receive such Termination Pay:

 

(a)       directly or indirectly own, manage, operate or control, or participate
in the ownership, management, operation or control of, or become associated in
any capacity with any business enterprise, firm, corporation or company related
to the field of testing for the detection of drug use, which is in competition
with the business of the Company, or directly or indirectly accept employment
with or render services on behalf of a competitor of the Company, or any other
third party, in any capacity which may reasonably be considered to be useful to
the competitor or such other third party to become a competitor, without
receiving the Company’s prior written approval; or

 





Raymond C. Kubacki

February 20, 2018

Page 3



 

(b)        induce or attempt to induce any employee, officer, consultant, or
agent of the Company to leave the employ thereof or in any way interfere with
the relationship between the Company and any employee, officer, consultant, or
agent thereof; hire directly or through another entity any person who was an
employee of the Company at any time during the six (6) months prior to the date
such person is to be so hired; or induce or attempt to induce any customer,
client, supplier, licensee, or other business relation of the Company to cease
doing business with the Company or in any way interfere with the relationship
between any such customer, client, supplier, licensee, or business relation and
the Company (including, without limitation, making any negative statements or
communications concerning the Company).

 

6.You agree that your obligations under paragraphs 4 and 5 are special, unique,
and extraordinary and that any breach by you of such obligations shall be deemed
material, and shall be deemed to cause irreparable injury not properly
compensable by damages in an action at law, and the rights and remedies of the
Company under paragraphs 4 and 5 may, therefore, be enforced both at law and in
equity, by injunction or otherwise. For purposes of paragraphs 4, and 5, the
term “Company” shall include any and all subsidiaries or divisions of the
Company.

 

7.The five year period set forth in paragraph 1 above may be extended only with
the mutual written agreement of the parties.

 

8.If at any time a controversy between you and the Company arises as to the
meaning or operation of this Agreement, such controversy shall be submitted to
arbitration by either party in Boston, Massachusetts, before an arbitrator to be
named by the President of the Boston Branch of the American Arbitration
Association, provided however, that the Company shall also have the rights set
forth in paragraph 6 above. Such arbitration proceedings shall be conducted in
accordance with the rules and procedures then in effect of the American
Arbitration Association. The decision of the arbitrator shall be binding upon
the parties and judgment on any award made by the arbitrator may be entered in
any court having jurisdiction thereof. The costs of the arbitrator shall be
borne equally by you and the Company. Each party will bear his or its own legal
costs.

 





Raymond C. Kubacki

February 20, 2018

Page 4



 

9.This Agreement shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts without reference to principles of
conflict of laws.

 

10.This Agreement contains the entire agreement of the parties in respect of
this transaction and supersedes any prior agreement or understanding relating to
your employment by the Company, other than any existing nondisclosure or
confidentiality agreements you may have with the Company and any prior stock
unit award agreements with the Company. No amendment or modification of any
provision of this Agreement will be valid unless in writing signed by both
parties. Any waiver must be in writing and signed by you or an authorized
officer of the Company, as the case may be.

 

11.This Agreement shall be binding upon and inure to the benefit of:

(a) the Company, and any successors or assigns of the Company, whether by way of
a merger or consolidation, or liquidation of the Company, or by way of the
Company selling all or substantially all of the assets and business of the
Company to a successor entity; and, subject to the Company's right to terminate
your employment at any time, the Company agrees to require any successor entity
to expressly assume or unconditionally guarantee the Company's obligations under
this Agreement (unless such obligations are assumed by operation of law); and
(b) you and your heirs, executors and administrators.

 

12.Any notice or other communication required hereunder shall be in writing,
shall be deemed to have been given and received when delivered in person, or, if
mailed, shall be deemed to have been given when deposited in the United States
mail, first class, registered or certified, return receipt requested, with
proper postage prepaid, and shall be deemed to have been received on the third
business day thereafter, and shall be addressed as follows:

 

If to the Company, addressed to:

 

Psychemedics Corporation

125 Nagog Park

Suite 200

Acton, MA 01720

Attn: General Counsel

 





Raymond C. Kubacki

February 20, 2018

Page 5



 

If to you, addressed to:

 

Raymond C. Kubacki, Jr.

Psychemedics Corporation

125 Nagog Park

Suite 200

Acton, MA 01720

 

or such other address as to which any party hereto may have notified the other
in writing.

 

13.Section 409A.

 

(a)        Anything in this Agreement to the contrary notwithstanding, if at the
time of your separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”), following a Change in Control of the Company, you are a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that you become entitled to under this
Agreement would be considered deferred compensation subject to the twenty
percent (20%) additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment shall not be payable and such benefit shall not be provided until the
date that is the earlier of (i) six (6) months and one (1) day after your
separation from service, or (ii) your death.

 

(b)        This Agreement is intended to be in compliance with the provisions of
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with said
Section. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section
409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.

 

(c)        Solely for the purposes of Section 409A of the Code, each installment
payment of Termination Pay shall be considered a separate payment.

 

(d)        The Company makes no representation or warranty and shall have no
liability to you or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, said Section.

 





Raymond C. Kubacki

February 20, 2018

Page 6



 

14.Definitions.

 

(a)          “Average Monthly Total Compensation” for any period shall mean one
twelfth of the aggregate base salary earned by you during such period, plus
one-twelfth of the most recent annual cash bonus paid to you during such period.

 

(b)         “Cause” shall mean: (i) theft or embezzlement, or attempted theft or
embezzlement, by you of money or property of the Company, your perpetration or
attempted perpetration of fraud, or your participation in a fraud or attempted
fraud upon the Company; (ii) your unauthorized appropriation of, or attempt to
misappropriate, any tangible or intangible assets or property of the Company, or
your appropriation of, or attempt to appropriate, a business opportunity of the
Company, including but not limited to attempting to secure or securing any
profit for yourself or any of your family members or personal associates in
connection with any transaction entered into on behalf of the Company; (iii) any
act or acts of disloyalty, misconduct, or moral turpitude by you, including but
not limited to violation of the Company’s sexual harassment or non-harassment
policy, any of which the Board of Directors of the Company determines in good
faith has been or is likely to be materially injurious to the interest,
property, operations, business, or reputation of the Company, or its directors,
employees or shareholders; (iv) any act or omission constituting gross
negligence in connection with the performance of your duties on behalf of the
Company which is materially injurious to the interest, property, operations,
business, or reputation of the Company; (v) your conviction of a crime other
than minor traffic violations or other similar minor offenses (including
pleading guilty or entering a plea of no contest), or your indictment for a
felony or its equivalent, or your being charged with a violent crime, a crime
involving moral turpitude, or any other crime for which imprisonment is a
possible punishment; (vi) your willful refusal or material failure (other than
by reason of Disability) to carry out reasonable and lawful instructions and
directives from the Board of Directors and your failure to cure or correct such
refusal or failure within ten (10) days after receiving written notice from the
Board of Directors describing such refusal or failure; or (vii) the material
breach by you of your obligations under paragraphs 4, or 5 hereof or under any
other confidentiality, non-compete, non-solicitation, non-disparagement or
similar agreement with the Company.

 





Raymond C. Kubacki

February 20, 2018

Page 7



 

(c)          “Change in Control of the Company” shall mean

 

(i) any person or group as defined in Rule 13d-3 under the Securities Exchange
Act of 1934 (the “Exchange Act”) shall own more than 30% of the then outstanding
shares of the outstanding Common Stock of the Company; or

 

(ii) the consummation of a reorganization, merger or consolidation or sale or
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, in each case following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Common Stock of the Company immediately before
the consummation of such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of the transaction owns the
Company or all or substantially all of the assets of the Company either directly
or indirectly through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Common Stock of the Company; and (B) no person or group (as defined in
Section 13(d) of the Exchange Act) of the Company or the corporation resulting
from the Business Combination) beneficially owns, directly or indirectly, more
than 30% of the then outstanding shares of the common stock of the corporation
resulting from the Business Combination or of the combined voting power of the
then outstanding voting securities of the corporation; or

(iii) Individuals who, as of the date of this Agreement, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided, however, that any individual's becoming a director after the date of
this Agreement whose election, or nomination for election by the stockholders of
the Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board will be considered as though the individual were
a member of the Incumbent Board, but excluding, for this purpose, any individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 





Raymond C. Kubacki

February 20, 2018

Page 8



 

(d)         “Disability” shall mean your inability because of physical or mental
incapacity to perform your usual duties at the Company for a period of one
hundred eighty (180) days in any consecutive twelve (12) month period.

 

(e)          “Good Reason” shall mean: (i) reduction in your base salary below
$500,000 or such higher base salary as is in effect immediately prior to such
reduction; (ii) removal from your position as President and Chief Executive
Officer of the Company, or failure to re-elect or reappoint you to such position
or, if the Company shall no longer exist as a result of the Change of Control,
failure to elect or appoint you to the position of President and Chief Executive
Officer of the division or separate entity succeeding to the business of the
Company; (iii) a material decrease in your duties or responsibilities or the
assignment to you of duties and responsibilities, which are materially
inconsistent with such position; or (iv) the Company's requiring you to relocate
your work location outside the Greater Boston, Massachusetts area.

 

 

 





Raymond C. Kubacki

February 20, 2018

Page 9



 

If this letter correctly sets forth our understanding and agreement, please
indicate your acceptance by signing both copies of this letter and returning one
copy.

 



    Very truly yours,               PSYCHEMEDICS CORPORATION                    
      By: /s/ Neil Lerner         Neil Lerner, Vice President- Finance          
  Agreed to: February 20, 2018                             /s/ Raymond C.
Kubacki         Raymond C. Kubacki        

 



 



 





 

 



 

